92 F.3d 1186
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Chester D. MAYLE, Defendant-Appellant.
No. 95-4251.
United States Court of Appeals, Sixth Circuit.
Aug. 1, 1996.

Before:  BROWN, MARTIN, and BOGGS, Circuit Judges.
PER CURIAM.


1
The defendant in this case, Chester D. Mayle, pled guilty to attempted escape.  He was also charged but subsequently acquitted of being a felon in possession of a firearm.  The sentence which he received was at the lowest end of the applicable Guideline range.  We see nothing in this record to warrant setting aside the district court's determination that there was no basis to depart downward, and the district court committed no error by considering the firearms charge for which Mayle was acquitted in determining the appropriate sentence and whether or not to grant a downward departure.  See United States v. Spears, 49 F.3d 1136 (6th Cir.1995);  United States v. Lloyd, 10 F.3d 1197 (6th Cir.), cert. denied, 114 S.Ct. 1569 (1994).


2
The judgment of the district court is affirmed.